Callahan, J.
(dissenting). On the defendant’s appeal I dissent from the dismissal of the complaint. In my opinion plaintiff established a prima facie case against the defendant in that she showed that defendant failed in its duty to provide Palega with a safe place to work.
In determining whether a prima facie case was established, plaintiff, in view of the jury’s verdict in her favor, is entitled to the most favorable inferences to be drawn from the evidence on all disputed issues.
*604It appears that Palega was in the general employ of National, which provided equipment such as ladders, pails and brushes. However, he was working directly under the supervision and orders of the defendant’s head porter, who was familiar with the methods followed in cleaning the glass in the marquee.
The evidence disclosed that this cleaning job had been carried on in the same fashion once every two weeks for about seven years at the direction and usually in the presence of the defendant’s head porter. Two of the workmen, one of whom was Palega, scrubbed the glass sections with hand brushes, while a third workman sat astride the ridge pole and flushed the glass with running water from a hose. The proof showed that on the day of the accident Palega, following this customary method of cleaning the marquee, was kneeling on the metal gutter or frame and leaning forward to do the scrubbing, when two sections of glass and a “ muntin ” gave way. Palega was precipitated to the ground and received injuries of a serious nature.
There was some proof that rust accumulated from time to time on the metal strips supporting the glass sections of the marquee. A physical examination of the broken “ muntin ” shows signs of rust at the ends and in the portions into which the glass was set. It also shows a bent or curled condition at one end of the “ muntin ”.
In my opinion the jury was entitled to find on the evidence that the accident happened while Palega was following the customary method of cleaning the marquee, which required him to lean forward and place some weight or pressure on the glass. While the exposed portions of the metal framework had been painted regularly, the proof also indicated that there had been no more than cursory examination of the marquee in many years in order to ascertain its condition as to its supporting strength. Thus there was an issue for the jury as to whether the defendant had failed to furnish a safe place to work.
The defendant’s duty to an employee of an independent contractor was the same as its duty to its own employees, i.e., to use reasonable care to furnish a safe place to work (McLean v. Studebaker Bros. Co., 221 N. Y. 475; Hess v. Bernheimer & Schwartz Pilsener Brewing Co., 219 N. Y. 415; Wohlfron v. Brooklyn Edison Co., 238 App. Div. 463, affd. 263 N. Y. 547). This duty was nondelegable. It was recognized under the common law and is codified in the statutes of this State (Labor Law, §§ 200, 201). Here the defendant knew of the method customarily followed in cleaning the marquee, and was bound to exercise reasonable care to see that the place was safe for *605the work as customarily carried on. This included a requirement of adequate inspection of the sustaining capacity of the glass in the marquee for the scrubbing process usually followed. It was for the jury to say whether this requirement had been met.
On the plaintiff’s appeal from the order denying her motion to set the verdict aside for inadequacy, the question for decision is whether the sum of $5,500 was adequate compensation to Palega for his pain and suffering and the special damages sustained as a result of his injuries. Palega received multiple comminuted fractures of his leg and his arm and other serious injuries, with permanent effects, requiring hospitalization over a period of months. He was compelled to use crutches for more than a year and had not returned to work up to the time of his death almost three years after the accident. The medical and hospital bills were substantial as well as the loss of wages. It seems clear, therefore, that the jury’s award of $5,500 was grossly inadequate.
Accordingly, and for the foregoing reasons I dissent from the dismissal of the complaint and vote to reverse the order denying the plaintiff’s motion to set the verdict aside and direct a new trial of all the issues.
Peck, P. J., and Cohk, J., concur with Yak Yoorhis, J.; Cat.uahak, J., dissents from the dismissal of the complaint and votes to reverse the order denying plaintiff’s motion to set aside the verdict and direct a new trial of all the issues, in opinion.
Amended judgment reversed, with costs and the complaint dismissed. The appeal from the judgment before being amended is dismissed. Plaintiff’s appeal from the order denying her motion to set aside the verdict for inadequacy is dismissed as academic. Settle order on notice.